Citation Nr: 1018892	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a motor 
vehicle accident, to include neck and right shoulder pain, 
headaches, tingling in the head, right hip pain, generalized 
right side pain, numbness of the head and septal deviation 
repair.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from May 1968 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2009 Order, the Court 
endorsed a joint motion for remand, vacated the September 
2008 Board decision that denied the claim, and remanded the 
matter for compliance with the instructions in the joint 
motion.

In September 2008, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which declined 
reopening of the appellant's claim for service connection for 
residuals of a motor vehicle accident.

The appellant testified before the undersigned at a July 2007 
hearing and before a Decision Review Officer in October 2006 
at the RO.  Transcripts have been associated with the file.


FINDING OF FACT

The preponderance of the evidence is against incurrence of 
disabilities resulting from a motor vehicle accident during 
service.


CONCLUSION OF LAW

Residuals of a motor vehicle accident, to include neck and 
right shoulder pain, headaches, tingling in the head, right 
hip pain, generalized right side pain, numbness of the head 
and septal deviation repair, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The appellant contends that he has a variety of disabilities 
which are residuals of an inservice motor vehicle accident.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Board's September 2008 decision found the appellant 
credible and competent as to reporting the accident, but not 
to the relationship of his currently claimed residuals and 
the accident.  The joint motion for remand considered the 
Board's analysis on this point to be internally contradictory 
and required the Board to clarify.  The joint motion for 
remand appears to conflate the two prongs of the Board's 
analysis in the prior decision.  The Board determined that 
the appellant was credible and competent to report an 
accident, but not a relationship between an accident and his 
currently claimed disabilities.  These positions are not 
internally contradictory or mutually exclusive.  

The three elements of service connection constitute distinct 
evidentiary questions.  See Hickson, supra.  Similarly, 
evidence may be evaluated for both competency and 
credibility.  See Buchanan, supra.  Within the Board's 
discretion as expert finder of fact, there is no rule 
requiring that a claimant, once found competent and credible, 
is then competent and credible for all purposes.  An 
otherwise competent lay observer may be found incredible on a 
particular point.  See id.  Conversely, a claimant may be a 
credible lay observer, but not competent on a particular 
point, such as simple vs. complex diagnoses.  See Woehlaert 
v. Nicholson, 21 Vet.App. 456, 462 (2007).  

For example, a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The 
combat veteran must still establish his claim by competent 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  Thus, while a 
combat veteran may be competent and credible to report the 
conditions and events of combat, he is required to provide 
additional competent and credible evidence regarding current 
disability and a nexus to combat.  Even the presumption of 
lay competency to report combat conditions does not to carry 
over into the other evidentiary questions of service 
connection.  

Just as competency is not presumed to be identical across 
evidentiary questions, there is no particular rule which 
requires that findings of credibility be identical across 
separate evidentiary questions, such as those of service 
connection.  Differing findings may be reached for a variety 
of reasons, for example, poor recollection, contradiction by 
contemporaneous evidence or by other witnesses, and 
inconsistent prior statements.  In some instances, evidence 
may tend to support more than one proposition.  If the Board 
had determined that the appellant was competent and credible 
in reporting his inservice injuries, then the determination 
might carry over between the elements of service connection, 
depending on the remaining evidence.  The Board did not.  The 
Board found him competent and credible regarding the 
incidence of a motor vehicle accident.  The discussion is 
reproduced below.

The appellant has alleged that his disabilities are the 
result of a truck accident that occurred during service.  The 
appellant testified that, sometime in late 1971 or early 
1972, he was riding in the bed of a truck, which flipped over 
in a corner.  He claims that he was driven headfirst into the 
ground with the truck over him.  At the time, the appellant 
was stationed at Marine Corps Air Station (MCAS) Yuma, 
Arizona.  The accident allegedly occurred on base near the 
light bombing range.  The driver and two other passengers 
were airlifted to the base hospital.  The appellant testified 
that he was driven to the base hospital.

The appellant's service treatment records do not reflect this 
incident.  There is no record of any such accident in his 
personnel records.  The RO also requested records from the 
Yuma base hospital, the Naval Criminal Investigative Service 
and any morning reports, in addition to his personnel 
records.  No record of an accident involving the appellant 
could be located.

In accordance with the decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006), the Board concluded that 
the lay evidence presented by the appellant concerning truck 
accident is credible and ultimately competent, regardless of 
the lack of contemporaneous evidence.  The mere fact that the 
Board concluded that he was competent and credible to report 
that the accident occurred does not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The Board turned to 
the question of a relationship between the accident and his 
currently claimed disabilities, in essence switching from the 
second to third elements of service connection.  See Hickson, 
supra.  

The Board acknowledged that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report certain experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board distinguished 
competency from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Given the nature of the accident and the appellant's 
description of his involvement, the Board expected a medical 
workup following the accident to exist somewhere in the 
record.  As discussed, there is no mention of the accident in 
the appellant's records and no supporting documentation can 
be had from the hospital or the base investigative service.  
The appellant's service treatment records reflect that no 
physical abnormalities were noted at his separation 
examination in May 1972.  While the appellant is competent to 
report that a truck accident occurred, there is no evidence 
that the appellant suffered a disability resulting from it.  

During testimony before the undersigned, the appellant also 
testified that his right hip disability may be the result of 
a right hip injury he suffered during basic training.  He 
stated that he was kept out of physical training for a week 
and a half as a result of the injury.  As with the truck 
accident there is no record of a hip injury or restricted 
training as a result of a training accident of any sort.  
Again, the separation examination is clear and his complained 
of disability did not manifest for many years after service.

Prior to the appellant's original claim, he sought medical 
treatment for sternal chest pain in 1977 and 1978 from the 
Virginia Mason Hospital.  These records appear incomplete, 
but the references within them point to an onset of chest 
pains about nine months prior to March 1978.  A physical 
examination at that time included a HEENT (Head, Eye, Ear, 
Nose and Throat) that did not identify a nasal deviation.  No 
other disabilities are mentioned.

The appellant had nasal surgery in 1983, just prior to his 
original claim.  The treatment records show a "severe" 
right side spur, which was corrected during the surgery.  
There is no reference to onset or etiology in these records.

When the appellant brought his prior claim for service 
connection in 1983, he was provided with a set of 
examinations for his claimed residuals, at the time listed as 
sensitivity on the right side of his face and upper right 
teeth, cracking right jaw, sometimes causing earache and 
substernal chest pain.  Following the examination of the 
appellant's head, including x-ray studies, no residuals could 
be attributed to a 1972 accident.  The appellant's ear, nose 
and throat examination noted the 1983 surgery to correct a 
nasal problem that the veteran attributed to the accident.  
The examiner attributed the appellant's right jaw, tooth and 
face discomfort to a temporal mandibular joint problem, 
possibly due to personal marital problems.  The appellant's 
chest pain was attributed to a history consistent with 
chronic osteochondritis of the sternum.  An x-ray study 
identified a possible lesion on the sternum.

The Board notes that many of the appellant's current 
complaints were not present during the 1984 evaluation.  The 
appellant's complaints of neck and right shoulder pain, 
headaches, tingling in the head, right hip pain, generalized 
right side pain, and numbness of the head did not appear in 
the appellant's original filing and were not brought up 
during the appellant's examinations.

The claims file is without evidence of the appellant's 
claimed residual disorders for years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  The 1984 examination report 
stating that the septal deviation occurred because of the 
accident appears to copy down the appellant's account of the 
accident without comment, particularly regarding the 
additional medical evidence just outlined regarding the 
development of the septal deviation and the corrective 
surgery.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence".  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is, in short, no competent medical evidence that the 
appellant had such injuries during service, no finding of 
medical disorder for years after service and no medical 
evidence relating his disorders to the truck accident.  

In essence, the Board questioned not only the extent of the 
appellant's injuries, but also whether he had credibly 
reported such injuries to medical providers later in time.  
The mere absence of contemporaneous notation of an inservice 
event is not sufficient to find that the event did not occur.  
See Buchanan, supra.  In reviewing the record, the Board 
determined, and does so again here, that the appellant has 
not presented a competent and credible account of his 
disabilities and a possible relationship to an inservice 
motor vehicle accident.  Many of the appellant's complained 
of symptoms were not present for more than a decade after the 
accident.  In the same vein, the septal deviation was not 
present in 1978, breaking the chain of continuity to service.  
The appellant's contentions were evaluated during a 1984 VA 
examination and the examiner could find no residuals from an 
accident.  The appellant presents now with an escalating list 
of disabilities which he supposes are the result of an 
inservice accident.  The Board determined, and does so again, 
that the appellant had not presented a credible account of 
the progress of his disabilities since service.  The Board 
finds, again, that the preponderance of the evidence is 
against incurrence of disabilities resulting from a motor 
vehicle accident during service.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, 
letters dated in April, September and October 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Notice 
was renewed in December 2004, March 2005 and April 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant indicated that he had septal 
deviation repair surgery at the Overlake Hospital in 1983.  A 
records request was returned with a note indicating that 
Overlake's records showed no treatment of the appellant.  The 
Board notes that the treatment and surgical notes of his 
septal deviation repair were associated with the claims file 
following his original filing in 1983.  There is no harm.

The appellant has indicated that further records are 
available through the Social Security Administration (SSA).  
Records in the possession of Federal agency that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The appellant has submitted an earnings summary 
generated by the SSA that shows full employment through 2001, 
with diminished earnings thereafter.  There is no indication 
that the appellant sought SSA benefits prior to 2002.  The 
Board has denied the claim for service connection for lack of 
evidence of inservice incurrence, and no amount of evidence 
of current treatment will alter the outcome of this case.  
Any error in not obtaining these records is therefore 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).

The appellant, through his representative, has requested 
several additional records searches.  In particular, the 
appellant asked that the RO request any relevant records from 
the Yuma Hospital, the Naval Criminal Investigative Service 
(NCIS) and any morning reports, in addition to his personnel 
records.  The National Personnel Records Center indicated 
that the Yuma hospital had no records and that the Marine 
Corps, the appellant's service branch, did not keep morning 
reports.  The NCIS responded that no records of a truck 
accident on base at NAS Yuma during the relevant time period.  
The appellant was notified of these responses in March 2005 
and April 2007 letters.  The appellant's service personnel 
records have been associated with the file.  There are no 
identified records outstanding on the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In a March 2010 submission, the appellant's representative 
argues that remand for a VA examination and medical opinion 
is necessary as the Board conceded the inservice event and 
that the appellant's statements create at least an indication 
of a relationship to service.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant's current 
disability is related to service is his own lay statements.  
As discussed above, the Board has determined that the 
appellant's report of his disabilities to be incredible.  
There is no source of evidence other than the appellant's 
statements to link the claimed disabilities to an inservice 
accident.  The Board finds that only the first two elements 
of the McLendon test are satisfied.  The Board finds that the 
third element of the McLendon test is not satisfied in the 
absence of competent and credible evidence to support such a 
link to service; thus, the evidence of record is insufficient 
to trigger VA's duty to provide an examination.  See Waters 
v. Shinseki, No. 09-7071 (Fed. Cir., April 6, 2010) (a 
claimant's statement of nexus not enough to trigger duty to 
provide VA examination).  

While the appellant was not afforded an examination since he 
filed his current claim, the appellant's representative also 
overlooks that an examination was performed in 1984, which 
the Board discussed above.  If VA provides a claimant with an 
examination in a service connection claim, the examination 
must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The probative value of a medical opinion is derived 
from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  This examination and opinion was offered based 
on the appellant's complaints at that time, his service 
treatment records, his post-service private treatment records 
from Overlake Hospital and physical examination.  While 
additional evidence has been submitted since the 1984 
examination, the Board has determined that the only favorable 
evidence added since then is the appellant's statements.  
Since the Board has determined these statements to be 
incredible, the Board finds that further examination would 
not be warranted.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).





ORDER

Entitlement to service connection for residuals of a motor 
vehicle accident, to include neck and right shoulder pain, 
headaches, tingling in the head, right hip pain, generalized 
right side pain, numbness of the head and septal deviation 
repair, is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


